Citation Nr: 0943235	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
prior to March 24, 2009, and greater than 50 percent 
thereafter, for bipolar disorder.

2.  Entitlement to an initial rating greater than 10 percent 
prior to December 13, 2007, and greater than 20 percent 
thereafter, for lumbar strain.

3.  Entitlement to an initial rating greater than 10 percent 
for patellofemoral pain syndrome of the left knee.

4.  Entitlement to an initial compensable rating for a 
status-post pilonidal cyst excision scar.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 2001 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 which granted the 
Veteran's claims of service connection for bipolar disorder, 
assigning a 10 percent rating effective May 29, 2004, for 
lumbar strain, assigning a 10 percent rating effective May 
29, 2004, for patellofemoral pain syndrome of the left knee, 
assigning a 10 percent rating effective May 29, 2004, and for 
a status-post pilonidal cyst excision scar, assigning a zero 
percent (non-compensable) rating effective May 29, 2004.  The 
Veteran disagreed with this decision in April 2006, seeking 
higher initial ratings for all of these disabilities.  He 
perfected a timely appeal in July 2007.  

In a January 2008 rating decision, the RO assigned a higher 
initial 20 percent rating for lumbar strain effective 
December 13, 2007.  This decision was issued to the Veteran 
and his service representative in February 2008.

In an April 2009 rating decision, the RO assigned a higher 
initial 50 percent rating for bipolar disorder effective 
March 24, 2009.  This decision was issued to the Veteran and 
his service representative in May 2009.

The Board notes that, in Rice v. Shinseki, the Court recently 
held that a TDIU claim cannot be considered separate and 
apart from an increased rating claim.  See Rice v. Shinseki, 
No. 06-1445 (U.S. Vet. App. May 6, 2009) (per curiam).  
Instead, the Court held that a TDIU claim is an attempt to 
obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when 
entitlement to a TDIU is raised during the adjudicatory 
process of the underlying disability, it is part of the claim 
for benefits for the underlying disability.  The record in 
this case indicates that the Veteran has asserted essentially 
that he not employable solely by reason of his service-
connected disabilities.  In light of Rice, and because it 
appears that the record reasonably raises a TDIU claim, this 
claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to March 24, 2009, the Veteran's service-connected 
bipolar disorder was manifested by, at worst, complaints of a 
history of chronic paranoid ideation.

3.  Effective March 24, 2009, the Veteran's service-connected 
bipolar disorder is manifested by, at worst, psychotic 
ideation, auditory hallucinations, frequent paranoid 
ideation, and severe anger control and concentration 
problems.

4.  Prior to December 13, 2007, the Veteran's service-
connected lumbar strain was manifested by, at worst, 
increased lordosis in the lumbar area and 80 degrees of 
forward flexion.

5.  Effective December 13, 2007, the Veteran's service-
connected lumbar strain is manifested by, at worst, flexion 
limited to 55 degrees or less.

6.  The Veteran's service-connected patellofemoral pain 
syndrome of the left knee is manifested by, at worst, flexion 
limited to 80 degrees and complaints of swelling and locking.

7.  The Veteran's service-connected status-post pilonidal 
cyst excision scar is not compensably disabling.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
10 percent prior to March 24, 2009, and greater than 
50 percent thereafter, for bipolar disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9432 
(2009).

2.  The criteria for an initial rating greater than 
10 percent prior to December 13, 2007, and greater than 
20 percent thereafter, for lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5237 (2009).

3.  The criteria for an initial rating greater than 
10 percent for patellofemoral pain syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5260 
(2009).

4.  The criteria for an initial compensable rating for a 
status-post pilonidal cyst excision scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118, DC 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In a letter issued to the Veteran in July 2004, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the 
Dingess requirements in July 2008.  

The Veteran's higher initial rating claims for bipolar 
disorder, lumbar strain, patellofemoral pain syndrome of the 
left knee, and status-post pilonidal cyst excision scar are 
"downstream" elements of the RO's grant of service 
connection for these disabilities in the currently appealed 
rating decision issued in April 2005.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As noted above, in 
July 2004, VA notified the Veteran of the information and 
evidence needed to substantiate and complete these claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
July 2004 VCAA letter was issued prior to the April 2005 
rating decision that is the subject of this appeal.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Court's decision in Vazquez-Flores, finding that 
VA is not required to tailor § 5103(a) notice to individual 
Veterans or to notify them that they may present evidence 
showing the effect that worsening of a service-connected 
disability has on their employment and daily life for proper 
claims adjudication.  For an increased rating claim, section 
§ 5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. Sept. 4, 2009) (holding that notice specific 
to individual Veterans is no longer required in increased 
compensation claims).  The appeal for higher initial ratings 
for bipolar disorder, lumbar strain, patellofemoral pain 
syndrome of the left knee, and status-post pilonidal cyst 
excision scar originates, however, from the grant of service 
connection for these disabilities.  Consequently, Vazquez-
Flores is inapplicable.  

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating all of the Veteran's claims in a July 2009 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, 20 Vet. App. at 376-78 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the July 2009 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran nor his service 
representative have indicated any prejudice caused by this 
error, or any other error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA and treatment 
records.  Regarding any duty to provide an examination and/or 
seek a medical opinion, the Board notes that in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record includes VA medical records, including 
VA examination reports dated in March 2005, December 2007, 
and March 2009.  After review of these examination reports, 
the Board finds that they provide competent, non-speculative 
evidence regarding the current nature and severity of the 
Veteran's service-connected bipolar disorder, lumbar strain, 
patellofemoral pain syndrome of the left knee, and status-
post pilonidal cyst excision scar.  Thus, there is no duty to 
provide another examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background & Analysis

The Veteran contends that his service-connected bipolar 
disorder, lumbar strain, patellofemoral pain syndrome of the 
left knee, and status-post pilonidal cyst excision scar are 
more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected bipolar disorder currently is 
evaluated as 10 percent disabling effective May 29, 2004, and 
as 50 percent disabling effective March 24, 2009, under 
38 C.F.R. § 4.130, DC 9432.  See 38 C.F.R. § 4.130, DC 9432 
(2009).  The Veteran's service-connected lumbar strain 
currently is evaluated using the General Rating Formula for 
Diseases and Injuries of the Spine ("General Rating 
Formula") as 10 percent disabling effective May 29, 2004, 
and as 20 percent disabling effective December 13, 2007, 
under 38 C.F.R. § 4.71a, DC 5237.  See 38 C.F.R. § 4.71a, 
DC 5237 (2009).  The Veteran's service-connected 
patellofemoral pain syndrome of the left knee currently is 
evaluated as 10 percent disabling effective May 29, 2004, by 
analogy to 38 C.F.R. § 4.71a, DC 5299-5260.  See 38 C.F.R. 
§ 4.71a, DC 5299-5260 (2009).  The Veteran's service-
connected status-post pilonidal cyst excision scar currently 
is evaluated as zero percent disabling effective May 29, 
2004, under 38 C.F.R. § 4.118, DC 7805.  See 38 C.F.R. 
§ 4.118, DC 7805 (2009).

Under DC 9432, a 10 percent rating is assigned for bipolar 
disorder with occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress or symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, DC 9432 (2009).

A 30 percent rating is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned under DC 9432 for 
occupational and social impairment with reduced reliability, 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective work relationships.  Id.

A 100 percent rating is assigned for bipolar disorder with 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board notes that VA revised the criteria for diagnosing 
and evaluating the spine effective September 26, 2003.  See 
68 Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. 
§ 4.71a, DC's 5235 to 5243 (2004).  The amendment changed the 
diagnostic code numbers used for all spine disabilities and 
instituted the use of a General Rating Formula for all 
diseases and injuries of the spine for the new DC's 5235 to 
5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Because the Veteran's claim of service connection 
for a low back disability was date-stamped as received by the 
RO on June 22, 2004, the revised DC's for evaluating the 
spine are applicable.

Under the General Rating Formula, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, the combined range of 
motion of the cervical spine greater than 2170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for evidence of unfavorable ankylosis of the 
entire cervical spine, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
for evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  A maximum 100 percent rating is 
assigned for evidence of unfavorable ankylosis of the entire 
spine.  These ratings are assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  See generally 38 C.F.R. §§ 4.71a, DC's 
5235-5243 (2009).

Under the revised rating criteria, the combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
DC 5260 (2009).

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261 (2009).

Under DC 5257, recurrent subluxation or lateral instability, 
a 10 percent rating is assigned for slight knee impairment.  
A 20 percent rating is assigned for moderate knee impairment.  
A maximum 30 percent rating is assigned for severe knee 
impairment.  38 C.F.R. § 4.71a, DC 5257 (2009).

A 20 percent rating is assigned under DC 5258 for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 
(2009).  A 10 percent rating is assigned under DC 5259 for 
symptomatic removal of the semilunar cartilage.  38 C.F.R. 
§ 4.71a, DC 5259 (2009).

Tibia and fibula impairment is addressed in DC 5262.  Under 
this DC, a 10 percent rating is assigned for malunion of the 
tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
rating is assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A maximum 40 percent rating 
is assigned for nonunion of the tibia and fibula with loose 
motion and requiring a brace.  38 C.F.R. § 4.71a, DC 5262 
(2009).

A 10 percent rating is assigned under DC 5263 for genu 
recurvatum which is acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated.  
38 C.F.R. § 4.71a, DC 5263 (2009).

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Where 
a Veteran has a limitation of flexion and a limitation of 
extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  The evaluation, however, of the same manifestation 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2009).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of 
the knee involve different symptomatology and separate 
ratings specifically are allowed under the Rating Schedule 
with x-ray evidence of arthritis.  See VAOGCPREC Op. No. 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC 
Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2009).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

Finally, 38 C.F.R. § 4.118, DC 7805, provides that other 
scars should be rated based on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, DC 7805 (2009).

The Veteran's service treatment records show that he denied 
any relevant medical history at his enlistment physical 
examination in February 2001.  Clinical evaluation was normal 
except for pes planus and body marks and scars.

In February 2002, the Veteran was hospitalized at a private 
facility "for making suicidal statements."  The Veteran 
admitted to cycles of depression and suicidal ideation, with 
symptoms peaking every two months.  Mental status examination 
of the Veteran on admission showed full orientation, he "was 
somewhat evasive or avoidant at times" with "a somewhat 
bizarre affect and presentation," a fairly logical and 
organized thought process, and no delusions or auditory or 
visual hallucinations.  The Veteran denied any current 
suicidal or homicidal ideation.  The Veteran's Global 
Assessment of Functioning (GAF) score on admission was 45, 
indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  Mental status 
examination of the Veteran at discharge was unchanged.  The 
Veteran's GAF score at discharge was 60, indicating moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The discharge diagnoses included rule-
out bipolar disorder.

On outpatient treatment later in February 2002, the Veteran 
complained of frustration over work and a recent anger 
outburst.  His hospitalization was noted.  The Veteran denied 
any current suicidal or homicidal ideation or plan.  Mental 
status examination of the Veteran showed normal speech and no 
suicidal or homicidal ideation.  The assessment included 
rule-out depression versus cyclothymic disorder versus 
bipolar disorder.

On July 18, 2002, the Veteran complained of a "bump between 
my buttocks since Thursday, pus and blood have been coming 
out of it."  The Veteran reported that the bump was painful 
when sitting or standing and tended to bleed occasionally.  
Physical examination showed an area between his buttocks 
which was indurate and erythematous.  There was tenderness to 
palpation and sinus track drainage.  The assessment was 
pilonidal cyst.  

The Veteran had surgery on July 22, 2002, at a private 
hospital to remove the pilonidal cyst.  The pre- and post-
operative diagnoses were previously infected pilonidal cyst 
and sinus.

On outpatient treatment on July 23, 2002, the Veteran 
complained of difficulty sitting down and constant pain.  His 
surgery was noted.  There were no signs of infection at the 
surgical incision site.  The assessment was wound check 
status-post pilonidal cystectomy.

On August 5, 2002, the Veteran complained of increased 
soreness and difficulty sitting.  His pilonidal cystectomy 
was noted.  Objective examination showed that he had torn a 
suture out and there was no granulation.  The assessment was 
non-healing incision and drainage.  On August 29, 2002, it 
was noted that the Veteran's surgical wound was healing well 
with no signs of infection.

In June 2003, the Veteran's complaints included back pain.  
He reported being in a motor vehicle accident the week before 
when his car ran off of the road and hit a tree head on, 
causing the airbag to deploy.  The Veteran was wearing a seat 
belt at the time of this accident.  The assessment included 
status-post motor vehicle accident.

On January 27, 2004, the Veteran complained of chronic back 
pain which had lasted for more than one year and difficulty 
sleeping due to back pain.  The Veteran denied any radiating 
pain, numbness, tingling, or bowel or bladder problems.  
Physical examination of the back showed no deformity, 
ecchymosis, or edema.  There was tenderness to palpation in 
the L1 region.  The assessment was lower back strain.

On outpatient treatment on January 31, 2004, the Veteran 
complained of increased anxiety.  Mental status examination 
of the Veteran showed normal speech, logical, linear, and 
goal-directed thought process, and no suicidal or homicidal 
ideation or delusions.  The assessment was depression.

The Veteran was hospitalized for one week in April 2004 for 
complaints of feeling "very depressed" and thoughts of 
suicide.  On admission, the Veteran reported a history of six 
weeks of increased depression, irritable mood, decreased 
appetite, broken infrequently interrupted sleep, fatigue, and 
frequent suicidal ideation.  He denied any anxiety symptoms 
or visual hallucinations.  He also reported occasionally 
hearing voices calling his name.  He reported further a 
history of cutting himself "but he does not regularly cut 
himself now."  The Veteran's history also included an 
overnight hospitalization in 2002 and two prior suicide 
attempts at age 15 and 16.  The Veteran also reported 
experiencing chronic back pain due to muscle spasms.  
Physical examination showed no spinal or costovertebral 
tenderness.  

Mental status examination of the Veteran in April 2004 showed 
full orientation, normal speech, moderate psychomotor 
retardation, linear thought process, no looseness of 
associations or flight of ideas, no current auditory or 
visual hallucinations, delusions, or homicidal or suicidal 
ideation.  The Veteran's GAF score was 41 to 50, indicating 
serious symptoms.  The Axis I diagnosis was bipolar 
II disorder, most recent episode depressed.  The Axis III 
diagnosis was chronic back pain.

The Veteran reported that he experienced constant back and 
knee pain at his separation physical examination in May 2004.  
He also reported being hospitalized several times for mental 
health treatment and for a pilonidal cystectomy.  Clinical 
evaluation was normal except for bilateral gynecomastia.  
Recurrent back pain with paresthesias, a history of knee 
pain/patellofemoral pain syndrome, and depression were noted 
in the summary of defects and diagnoses.

The post-service medical evidence shows that, on VA 
outpatient treatment in August 2004, the Veteran's complaints 
included psychiatric problems, chronic low back pain, and 
knee pain.  His in-service hospitalization was noted.  It was 
noted that the Veteran recently had been diagnosed as having 
scoliosis.  Mental status examination of the Veteran showed 
full orientation and normal speech.  Physical examination 
showed no obvious knee deformity in a sitting position, no 
joint line swelling or tenderness, an obvious right-sided 
upper thoracic scoliosis curvature, and no tenderness to 
palpation on palpation of the spinous processes.  The 
assessment included bipolar and depressive history and 
previously undiagnosed scoliosis.

In September 2004, the Veteran complained of low back and 
knee pain while on active service.  He stated that his left 
knee did not always "want to straighten out but after it 
pops it move[s] fine."  The Veteran also stated that his low 
back pain was 3 out of 10 on pain scale.  Objective 
examination showed scoliosis with a low right shoulder and 
decreased cervical rotation to the left and some tenderness 
at T8-9 on forward flexion.  It was noted that the Veteran 
sat with an increased thoracic kyphosis and "a bit of a 
forward head."  There was no leg length disparity.  The VA 
examiner stated that he suspected that the Veteran suffered 
from overuse of the knees and low and middle back during 
active service.  

In October 2004, the Veteran stated, " I am feeling better 
now.  The military was stressful."  His in-service 
psychiatric history was noted.  The Veteran reported rare 
instances of auditory hallucinations but denied any current 
difficulties with suicidal ideation.  Mental status 
examination of the Veteran showed quiet speech with some 
increased latency but usually a normal rate and occasionally 
spontaneous, organized and goal-directed thoughts, rare 
occasional auditory hallucinations in the evening, and a 
history of paranoia, ideas of reference, and auditory 
hallucinations.  There were no delusions or suicidal or 
homicidal ideation.  The Veteran's GAF score was 60.  The 
diagnoses included severe major depressive disorder with 
psychotic features versus bipolar I disorder, most recent 
episode depressed with psychosis.  

On VA general medical examination in March 2005, the 
Veteran's complaints included chronic low back pain.  His 
history also included a diagnosis of bipolar disorder, 
treatment for a bilateral knee condition, and removal of a 
pilonidal cyst.  The Veteran stated that he had no problems 
related to the in-service pilonidal cystectomy.  He also 
denied any bowel or bladder problems.  Physical examination 
showed a steady gait and a well-healed pilonidal cyst 
incision.  The assessment included chronic low back pain and 
knee condition and mental disorder.

On VA mental disorders examination in March 2005, the 
Veteran's complaints included paranoid thoughts.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and VA treatment records.  The 
Veteran reported that he was working well as a bank teller 
and had not experienced suicidal ideation since August 2004.  
He also reported that he had not experienced auditory 
hallucinations since April 2004.  The Veteran's psychiatric 
history was noted.  The Veteran stated that he experienced 
auditory hallucinations "on an almost daily basis" between 
2002 and 2004.  He also stated that he currently had five 
friends and had been seeing his girlfriend for the past five 
months.  Mental status examination of the Veteran showed 
clear, coherent, and goal-directed speech, full orientation, 
no hallucinations, no delusions, no reported suicidal 
ideation, and complaints of a history of chronic paranoid 
ideation.  The VA examiner noted that the Veteran suffered 
from minimal residuals symptoms of major depressive disorder 
with psychotic features.  The Veteran admitted to "some 
moderate social impairment, given his tendency to be 
suspicious about others."  The VA examiner also noted some 
impairment in the Veteran's thought processes "given his 
tendency to assume the worst of others."  This examiner also 
concluded that the Veteran suffered from mild residuals 
symptoms of bipolar II disorder with moderate social 
impairment and minimal industrial impairment.  The Veteran's 
GAF score based solely on his residual bipolar disorder was 
65, indicating some mild symptoms or some difficulty in 
social, occupational, or school functioning but generally 
functioning pretty well and having some meaningful 
interpersonal relationships.  The diagnoses included bipolar 
II disorder, most recent episode depressed.  

On VA spine examination in March 2005, the Veteran's 
complaints included low back pain and left knee swelling and 
locking.  He denied any left knee buckling or instability.  
He stated that walking did not bother his knee or his back.  
Physical examination of the left knee showed a range of 
motion from 0 to 105 degrees and a positive patellofemoral 
compression test.  Physical examination of the back showed 
increased lordosis in the lumbar area, no increased kyphosis, 
and no obvious scoliosis.  The range of motion in the low 
back was 35 degrees of lateral flexion bilaterally, 
35 degrees of extension, 100 degrees of flexion, and 
4 degrees of rotation bilaterally.  Straight leg raising was 
negative bilaterally.  X-rays of the lumbar spine and left 
knee were normal.  The VA examiner stated that the Veteran 
would lose an additional 20 degrees of motion each in the 
left knee and in the low back on repetitive use.  The 
assessment was patellofemoral pain syndrome of the left knee 
and chronic lumbar strain.

On VA outpatient treatment in October 2005, the Veteran 
stated, " I feel a lot better."  He reported a substantial 
improvement in mood since resuming his medication and was 
getting along better at work without interpersonal 
irritability.  The Veteran also reported that his thoughts 
were no longer racing and he was sleeping better.  He denied 
any suicidal ideation.  He reported that his auditory 
hallucinations also had stopped.  The assessment was bipolar 
disorder, recent mixed/depressed episode, with return to 
euthymic state after resuming treatment.

In March 2006, the Veteran stated, " It was a bad day."  He 
reported that he had been fired from his job after "an 
unpleasant altercation" with his manager.  The Veteran 
stated that his firing led to the withdrawal of another job 
that he had lined up and he had been turned down for other 
jobs.  Mental status examination of the Veteran showed "some 
problem with suicidal ideation soon after being fired" but 
he was no longer suicidal.  The Veteran denied any auditory 
hallucinations.  He also reported that his sleep was poor 
with initial insomnia and frequent awakenings.  It also was 
noted that his thoughts "may be slowed, but adequately 
organized."  

In June 2006, it was noted that the Veteran was adjusting 
well to a sheet metal job.  Mental status examination of the 
Veteran showed he was not suicidal, adequately organized 
thoughts, and speech of limited spontaneity.  The assessment 
was mood/psychotic disorder in fair to good remission.

In June 2007, the Veteran stated, " I slept last night after 
being up for 36 hours."  It was noted that there had been no 
evidence of manic symptoms in the past 3 years.  The Veteran 
denied experiencing auditory hallucinations in the past year.  
The assessment was mood disorder with history of psychosis.

The Veteran reported to a VA emergency room in September 2007 
complaining of persistent mid-back pain since he had been in 
a motor vehicle accident earlier that day.  He reported that 
he was unrestrained when the car he was driving was hit in 
the right rear by another car.  The airbag did not deploy.  
The Veteran denied any loss of consciousness or head injury 
and reported that he was ambulatory at the accident scene.  
Physical examination of the back showed tenderness at the 
midline at T10.  A computerized tomography (CT) scan of the 
Veteran's mid spine was unremarkable with no evidence of 
fracture or dislocation on thoracic vertebrae and 
lumbar/sacral views.  

On VA mental disorders examination in December 2007, the 
Veteran complained of symptoms of depression.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and post-service VA treatment 
records.  The Veteran's in-service psychiatric history was 
noted.  Mental status examination of the Veteran showed 
lethargic psychomotor activity, spontaneous, slow, and 
coherent speech, full orientation, unremarkable thought 
process, paranoid ideation, and on delusions or 
hallucinations.  There was no suicidal or homicidal ideation.  
The Veteran was able to maintain minimum personal hygiene and 
had no problems with his activities of daily living.  The VA 
examiner noted that the Veteran had been out of work for two 
months and unable to secure employment.  This examiner also 
noted that the Veteran had a history of being employed for 
more than a year as a bank employee and had skills in HVAC 
repair and plumbing from active service.  This examiner noted 
further that the Veteran's "interpersonal difficulties may 
be a major obstacle to obtaining and continuing his 
employment."  The Veteran's GAF score was 58, indicating 
moderate symptoms.  The VA examiner stated that the Veteran 
it was not clear that the Veteran had experienced increased 
disability due to his service-connected bipolar disorder.  
The diagnoses included bipolar II disorder with psychotic 
features.

On VA scars examination in December 2007, the Veteran denied 
any recurrence of his in-service pilonidal cyst.  He stated 
that, after his pilonidal cyst was excised during active 
service, it became re-infected "so it took a lot longer to 
get properly healed."  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The Veteran denied experiencing any drainage or 
other problems following his in-service pilonidal cystectomy.  
Physical examination of the area of the scar showed a 
6 centimeter (cm) x 1.7 cm scar with no fluctuance or 
drainage.  The scar was well-healed and non-tender.  There 
was no evidence of poor nutrition, ulceration, discoloration, 
keloid formation, or adherence to underlying tissue.  The VA 
examiner stated that the Veteran's scar from a pilonidal cyst 
excision was not causing any functional or occupational 
impairment.  The diagnosis was a well-healed scar from 
pilonidal cyst excision with no evidence of any recurrence.

On VA spine examination in December 2007, the Veteran 
complained of worsening low back pain which was 7 out of 10 
on a pain scale and left knee patellofemoral pain syndrome in 
the past six months.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  He 
reported that his left knee pain increased with walking, 
lifting, carrying, or bending.  He also reported occasional 
left knee swelling.  He did not use any braces, canes, 
crutches, or assistive devices.  He denied any low back 
numbness, tingling, tremors, weakness, or radiating pain.  He 
also denied any incapacitating episodes or bowel or bladder 
dysfunction.  

Objective examination of the left knee in December 2007 
showed no gross swelling, no effusion, and tenderness to 
palpation about the parapatellar structure but no medial or 
lateral joint line tenderness.  The left knee range of motion 
was from 0 to 110 degrees and did not change on repetitive 
testing.  Objective examination of the low back showed 
forward flexion to 55 degrees limited by pain, no spasms, 
22 degrees of lateral flexion, 70 degrees of rotation, and 
23 degrees of extension.  There was no pain and no change on 
repetitive testing.  There was tenderness to palpation about 
the lumbar spine in the erector spinae group.  The Veteran's 
sacroiliac joint was non-tender.  X-rays of the left knee and 
back were normal.  The VA examiner stated that the Veteran 
would lose between 15 and 20 degrees of motion with flare-ups 
of left knee pain and between 20 and 30 degrees of low back 
motion on flare-ups.  The assessment was patellofemoral pain 
syndrome of the left knee and chronic lumbar spine strain.

On VA outpatient treatment in January 2008, it was noted that 
the Veteran reported that he had not worked in four months 
and as homeless and living in his truck for about a week.  
Mental status examination of the Veteran showed little 
spontaneity in speech and long latencies with no elaboration, 
occasional suicidal thoughts but no intent, and slowed 
thoughts.  The assessment was major depressive disorder (with 
psychotic features in the past - possible catatonic symptoms 
also) versus bipolar disorder.

In September 2008, it was noted that the Veteran had been 
seen most recently in August 2007.  The Veteran reported that 
he had stopped taking all of his psychotropic medications 
several months earlier and was not having any active 
psychotic symptoms.  The VA examiner reviewed the Veteran's 
most recent VA mental disorders examination in December 2007 
and noted that the Veteran "adamantly denies several of the 
findings and the conclusions."  Mental status examination of 
the Veteran showed slow paced speech of increased latency and 
with limited spontaneity and well-organized thoughts.  The 
assessment was "definitely improved" mood disorder symptoms 
"possibly related to use of cognitive therapy type 
strategies."  

On VA examination in March 2009, the Veteran complained that 
he struggled with bipolar symptoms and experienced manic and 
depressive episodes.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records and 
post-service VA medical records.  The Veteran stated that, in 
the week prior to his VA examination, he had experienced 
chronic dysphoric mood, feelings of worthlessness and 
hopelessness, suicidal ideation, chronic sleep disturbance, 
and concentration problems.  He also stated that his last 
manic episode had occurred two to three weeks earlier.  He 
reported that he had been fired from his last job as a bank 
teller in December 2008 due to an interpersonal confrontation 
with another employee.  The Veteran stated that he had no 
close friends other than his girlfriend due to his 
difficulties with controlling his anger.  Mental status 
examination of the Veteran showed full orientation, no 
evidence of hallucinations, delusions, or significant 
cognitive impairment.  The Veteran admitted experiencing 
psychotic ideation and auditory hallucinations although none 
were noted during the examination.  The VA examiner concluded 
that the Veteran suffered from severe bipolar II disorder, 
most recent episode depressed.  This examiner also stated 
that the Veteran suffered from severe anger control problems 
and severe social, industrial, and emotional impairment.  The 
Veteran's GAF score based solely on his bipolar II disorder 
was 45, indicating serious symptoms.  The diagnoses included 
bipolar II disorder, most recent episode depressed.

In April 2009, a VA social worker stated that the Veteran had 
been seen for treatment of his bipolar disorder.  The Veteran 
was diagnosed as having bipolar II disorder with recurrent 
major depressive episodes with hypomanic episodes.  The 
Veteran's GAF score was 55, indicating moderate symptoms.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 10 percent prior to March 24, 2009, and greater than 
50 percent thereafter, for bipolar disorder.  Prior to this 
date, the Veteran's service-connected bipolar disorder was 
manifested by, at worst, complaints of a history of chronic 
paranoid ideation as seen on VA mental disorders examination 
in March 2005.  At that examination, the Veteran reported 
that he was working well as a bank teller and had not 
experienced suicidal ideation since August 2004.  He also 
reported that he had not experienced auditory hallucinations 
since April 2004.  He stated that he currently had five 
friends and had been seeing his girlfriend for the past five 
months.  The Veteran's in-service psychiatric 
hospitalizations were noted.  Mental status examination of 
the Veteran showed clear, coherent, and goal-directed speech, 
full orientation, no hallucinations, no delusions, and no 
reported suicidal ideation.  The VA examiner noted that the 
Veteran suffered from minimal residuals symptoms of major 
depressive disorder with psychotic features.  The Veteran 
admitted to "some moderate social impairment."  The VA 
examiner also noted some impairment in the Veteran's thought 
processes "given his tendency to assume the worst of 
others."  This examiner concluded that the Veteran suffered 
from mild residuals symptoms of bipolar II disorder with 
moderate social impairment and minimal industrial impairment.  
The Veteran's GAF score based solely on his residual bipolar 
disorder was 65, indicating some mild symptoms or some 
difficulty in social, occupational, or school functioning but 
generally functioning pretty well and having some meaningful 
interpersonal relationships.  It appears that these 
examination results were the basis for the initial 10 percent 
rating assigned for the Veteran's service-connected bipolar 
disorder.  See 38 C.F.R. § 4.130, DC 9432 (2009).

In March 2006, the Veteran reported that he had been fired 
from his job after "an unpleasant altercation" with his 
manager.  The Veteran stated that his firing led to the 
withdrawal of another job that he had lined up and he had 
been turned down for other jobs.  Mental status examination 
of the Veteran showed "some problem with suicidal ideation 
soon after being fired" but he was no longer suicidal.  The 
Veteran denied any auditory hallucinations.  He also reported 
that his sleep was poor with initial insomnia and frequent 
awakenings.  It also was noted that his thoughts "may be 
slowed, but adequately organized."  

In June 2006, it was noted that the Veteran was adjusting 
well to a sheet metal job.  Mental status examination of the 
Veteran showed he was not suicidal, adequately organized 
thoughts, and speech of limited spontaneity.  The assessment 
was mood/psychotic disorder in fair to good remission.

In June 2007, it was noted that there had been no evidence of 
manic symptoms in the past 3 years.  The Veteran denied 
experiencing auditory hallucinations in the past year.  The 
assessment was mood disorder with history of psychosis.

On VA mental disorders examination in December 2007, mental 
status examination of the Veteran showed lethargic 
psychomotor activity, spontaneous, slow, and coherent speech, 
full orientation, unremarkable thought process, paranoid 
ideation, and on delusions or hallucinations.  There was no 
suicidal or homicidal ideation.  The Veteran was able to 
maintain minimum personal hygiene and had no problems with 
his activities of daily living.  The VA examiner noted that 
the Veteran had been out of work for two months and unable to 
secure employment.  This examiner also noted that the Veteran 
had a history of being employed for more than a year as a 
bank employee and had skills in HVAC repair and plumbing from 
active service.  This examiner noted further that the 
Veteran's "interpersonal difficulties may be a major 
obstacle to obtaining and continuing his employment."  The 
Veteran's GAF score was 58, indicating moderate symptoms.  
The VA examiner stated that the Veteran it was not clear that 
the Veteran had experienced increased disability due to his 
service-connected bipolar disorder.  The diagnoses included 
bipolar II disorder with psychotic features.

On VA outpatient treatment in January 2008, it was noted that 
the Veteran reported that he had not worked in four months 
and as homeless and living in his truck for about a week.  
Mental status examination of the Veteran showed little 
spontaneity in speech and long latencies with no elaboration, 
occasional suicidal thoughts but no intent, and slowed 
thoughts.  The assessment was major depressive disorder (with 
psychotic features in the past - possible catatonic symptoms 
also) versus bipolar disorder.

In September 2008, it was noted that the Veteran had been 
seen most recently in August 2007.  The Veteran reported that 
he had stopped taking all of his psychotropic medications 
several months earlier and was not having any active 
psychotic symptoms.  The VA examiner reviewed the Veteran's 
most recent VA mental disorders examination in December 2007 
and noted that the Veteran "adamantly denies several of the 
findings and the conclusions."  Mental status examination of 
the Veteran showed slow paced speech of increased latency and 
with limited spontaneity and well-organized thoughts.  The 
assessment was "definitely improved" mood disorder symptoms 
"possibly related to use of cognitive therapy type 
strategies."  Accordingly, absent objective evidence showing 
occupational and social impairment with an occasional 
decrease in work efficiency and an intermittent ability to 
perform occupational tasks (i.e., at least a 30 percent 
rating under DC 9432), the Board finds that the criteria for 
an initial rating greater than 10 percent prior to March 24, 
2009, for bipolar disorder have not been met.  Id.

The Veteran also is not entitled to an initial rating greater 
than 50 percent for bipolar disorder effective March 24, 
2009.  On VA examination on March 24, 2009, the Veteran 
complained that he struggled with bipolar symptoms and 
experienced manic and depressive episodes.  He stated that, 
in the week prior to his VA examination, he had experienced 
chronic dysphoric mood, feelings of worthlessness and 
hopelessness, suicidal ideation, chronic sleep disturbance, 
and concentration problems.  He also stated that his last 
manic episode had occurred two to three weeks earlier.  He 
reported that he had been fired from his last job as a bank 
teller in December 2008 due to an interpersonal confrontation 
with another employee.  The Veteran stated that he had no 
close friends other than his girlfriend due to his 
difficulties with controlling his anger.  Mental status 
examination of the Veteran showed full orientation, no 
evidence of hallucinations, delusions, or significant 
cognitive impairment.  The Veteran admitted experiencing 
psychotic ideation and auditory hallucinations although none 
were noted during the examination.  The VA examiner concluded 
that the Veteran suffered from severe bipolar II disorder, 
severe anger control problems, and severe social, industrial, 
and emotional impairment.  The Veteran's GAF score based 
solely on his bipolar II disorder was 45, indicating serious 
symptoms.  These examination results appear to be the basis 
for the higher initial 50 percent rating assigned effective 
March 24, 2009, for service-connected bipolar disorder.  Id.

In April 2009, a VA social worker stated that the Veteran had 
been seen for treatment of his bipolar disorder.  The Veteran 
was diagnosed as having bipolar II disorder with recurrent 
major depressive episodes with hypomanic episodes.  The 
Veteran's GAF score was 55, indicating moderate symptoms.  
Absent objective evidence showing occupational and social 
impairment with deficiencies in most areas or without 
evidence that the Veteran's service-connected bipolar 
disorder is totally disabling (i.e., a 70 or 100 percent 
rating under DC 9432), the Board finds that the criteria for 
an initial rating greater than 50 percent effective March 24, 
2009, for bipolar disorder also is not warranted.  Id.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for an initial rating greater 
than 10 percent prior to December 13, 2007, and grater than 
20 percent thereafter for a low back disability.  Prior to 
this date, the Veteran's service-connected low back 
disability was manifested by, at worst, increased lordosis in 
the lumbar area and 80 degrees of forward flexion as seen on 
VA examination in March 2005.  At that examination, the 
Veteran's low back had 100 degrees of flexion and the VA 
examiner stated that the Veteran would lose an additional 
20 degrees of motion in the low back on repetitive use due to 
chronic lumbar strain.  It appears that these examination 
results are the basis for the initial 10 percent rating 
assigned for the Veteran's service-connected low back 
disability.  See 38 C.F.R. § 4.71a, DC 5237 (2009).  When the 
Veteran reported to a VA emergency room in September 2007 
following a motor vehicle accident, tenderness to palpation 
in the midline at T10 was noted.  The Veteran's lumbar spine 
CT also was unremarkable.  Absent evidence of forward flexion 
of the lumbar spine less than 60 degrees (i.e., at least a 
20 percent rating under DC 5237), the Board finds that the 
criteria for an initial rating greater than 10 percent prior 
to December 13, 2007, for a low back disability are not met.  
Id.

The Veteran also is not entitled to an initial rating greater 
than 20 percent effective December 13, 2007, for a low back 
disability.  On VA examination on December 13, 2007, the 
Veteran complained of worsening low back pain which was 7 out 
of 10 on a pain scale.  He did not use any braces, canes, 
crutches, or assistive devices.  He denied any low back 
numbness, tingling, tremors, weakness, or radiating pain.  He 
also denied any incapacitating episodes or bowel or bladder 
dysfunction.  Objective examination of the low back showed 
forward flexion to 55 degrees limited by pain, no spasms, 
22 degrees of lateral flexion, 70 degrees of rotation, and 
23 degrees of extension.  There was no pain and no change on 
repetitive testing.  There was tenderness to palpation about 
the lumbar spine in the erector spinae group.  The Veteran's 
sacroiliac joint was non-tender.  X-rays of the back were 
normal.  The VA examiner stated that the Veteran would lose 
between 20 and 30 degrees of low back motion on flare-ups due 
to chronic lumbar spine strain.  The Board notes that, 
although the Veteran's low back was limited to 55 degrees of 
forward flexion due to pain, and although the VA examiner 
stated that the Veteran would lose between 20 and 30 degrees 
of low back motion on flare-ups, there was no change in range 
of motion on repetitive testing.  Absent evidence of 
ankylosis of the lumbar spine (i.e., at least a 40 percent 
rating under DC 5237), the Board finds that the criteria for 
an initial rating greater than 20 percent effective 
December 13, 2007, for a low back disability have not been 
met.  Id.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for an initial rating greater 
than 10 percent for patellofemoral pain syndrome of the left 
knee.  The Veteran's service-connected left knee disability 
is manifested by, at worst, flexion limited to 100 degrees 
and complaints of swelling and locking as seen on VA 
examination in March 2005.  At that examination, x-rays of 
the left knee were normal.  The VA examiner stated that the 
Veteran would lose an additional 20 degrees of motion in the 
left knee on repetitive use.  It appears that the Veteran's 
complaints of left knee pain are the basis for the initial 
10 percent rating assigned for service-connected 
patellofemoral pain syndrome of the left knee.  See 38 C.F.R. 
§ 4.71a, DC 5299-5260 (2009).  On VA examination in December 
2007, the Veteran reported that his left knee pain increased 
with walking, lifting, carrying, or bending.  He also 
reported occasional left knee swelling.  He did not use any 
braces, canes, crutches, or assistive devices.  Objective 
examination showed no gross swelling, no effusion, and 
tenderness to palpation about the parapatellar structure but 
no medial or lateral joint line tenderness.  The left knee 
range of motion was from 0 to 110 degrees and did not change 
on repetitive testing.  X-rays were normal.  The VA examiner 
stated that the Veteran would lose between 15 and 20 degrees 
of motion with flare-ups of left knee pain.  Absent evidence 
of left knee flexion limited to 30 degrees or less, the Board 
finds that the criteria for an initial rating greater than 
10 percent for the Veteran's service-connected patellofemoral 
pain syndrome of the left knee are not met.  Id.

The Veteran is not entitled to a separate rating for his left 
knee disability based on limited extension.  See 38 C.F.R. 
§ 4.71a, DC 5261 (2009).  On VA examination in March 2005, 
the Veteran's left knee had a range of motion from 0 to 
105 degrees with an additional loss of 20 degrees of motion 
on flare-ups.  On VA examination in December 2007, the 
Veteran's left knee range of motion was improved from 0 to 
110 degrees and did not change on repetitive testing.  The VA 
examiner stated that the Veteran would lose between 15 and 
20 degrees of motion with flare-ups of left knee pain.  
Absent evidence of extension limited to 10 degrees or more 
(i.e., at least a 10 percent rating under DC 5261), the Board 
finds that the Veteran is not entitled to a separate rating 
for limited left knee extension.  Id.

The Veteran also is not entitled to a separate rating for his 
left knee disability on the basis of ankylosis, removal or 
dislocation of semilunar cartilage, tibia and fibular 
impairment, or genu recurvatum.  See 38 C.F.R. §§ 4.71a, 
DC's 5256, 5258, 5259, 5262, 5263 (2009).   There is no 
objective evidence of left knee ankylosis.  At his VA 
examination in March 2005, although the Veteran complained of 
left knee swelling and locking, he stated that walking did 
not bother his knee.  He also denied any left knee buckling 
or instability.  In December 2007, the Veteran reported that 
his left knee pain increased with walking, lifting, carrying, 
or bending.  He also reported occasional left knee swelling.  
Objective examination of the left knee showed no gross 
swelling, no effusion, and tenderness to palpation about the 
parapatellar structure but no medial or lateral joint line 
tenderness.  Accordingly, because there is no objective 
medical evidence that the Veteran experiences left knee 
ankylosis, removal or dislocation of semilunar cartilage, 
tibia and fibula impairment, or genu recurvatum, the Board 
finds that the criteria for a separate rating for his 
service-connected left knee disability under these DC's have 
not been met.  Id.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim for an initial 
compensable rating for a status-post pilonidal cyst excision 
scar.  The Veteran's service-connected status-post pilonidal 
cyst excision scar is not compensably disabling.  On VA 
general medical examination in March 2005, the Veteran stated 
that he had no problems related to the in-service pilonidal 
cystectomy.  Physical examination showed a well-healed 
pilonidal cyst incision.  These results appear to be the 
basis for the zero percent rating initially assigned for the 
Veteran's service-connected status-post pilonidal cyst 
excision scar.  See 38 C.F.R. § 4.118, DC 7805 (2009).  

On VA scars examination in December 2007, the Veteran denied 
any recurrence of his in-service pilonidal cyst.  He stated 
that, after his pilonidal cyst was excised during active 
service, it became re-infected "so it took a lot longer to 
get properly healed."  The Veteran denied experiencing any 
drainage or other problems following his in-service pilonidal 
cystectomy.  Physical examination of the area of the scar 
showed a 6 cm x 1.7 cm scar with no fluctuance or drainage.  
The scar was well-healed and non-tender.  There was no 
evidence of poor nutrition, ulceration, discoloration, keloid 
formation, or adeherence to underlying tissue.  The VA 
examiner stated that the Veteran's scar from a pilonidal cyst 
excision was not causing any functional or occupational 
impairment.  The diagnosis was a well-healed scar from 
pilonidal cyst excision with no evidence of any recurrence.  
Absent evidence that the Veteran's status-post pilonidal cyst 
excision scar results in any limitation of motion in the area 
of the scar, the Board finds that the criteria for an initial 
compensable rating for status-post pilonidal cyst excision 
scar have not been met.  Id.

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected bipolar disorder, low back disability, or 
status-post pilonidal cyst excision scar at any other time 
within the appeal period.

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  On VA examination in March 2005, the VA 
examiner concluded that the Veteran suffered from mild 
residuals symptoms of bipolar II disorder with minimal 
industrial impairment.  The Veteran reported that he had been 
fired from his job as a bank teller in March 2006.  In June 
2006, it was noted that the Veteran was adjusting well to a 
job as a sheet metal worker.  On VA examination in December 
2007, the VA examiner noted that the Veteran had a history of 
being employed for more than a year as a bank employee and 
had skills in HVAC repair and plumbing from active service.  
This examiner stated that the Veteran's service-connected low 
back disability would not preclude him from "security-type 
employment."  In April 2009, the VA examiner noted that the 
Veteran had attempted vocational rehabilitation services but 
had been unable to complete this program so that he could 
find employment.  Thus, the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2009).  
In this regard, the Board finds that there has been no 
showing by the Veteran that his service-connected 
disabilities have resulted in marked interference with his 
prior employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990). 


ORDER

Entitlement to an initial rating greater than 10 percent 
prior to March 24, 2009, and greater than 50 percent 
thereafter, for bipolar disorder is denied.

Entitlement to an initial rating greater than 10 percent 
prior to December 13, 2007, and greater than 20 percent 
thereafter, for lumbar strain is denied.

Entitlement to an initial rating greater than 10 percent for 
patellofemoral pain syndrome of the left knee is denied.

Entitlement to an initial compensable rating for a status-
post pilonidal cyst excision scar is denied.


REMAND

As noted in the Introduction, a review of the record 
indicates that the Veteran has asserted that he is not 
employable solely by reason of his service-connected 
disabilities.  The VA examiner who saw the Veteran in 
December 2007 for his service-connected status-post pilonidal 
cyst excision scar stated that this disability was "not 
causing any functional or occupational impairment" for the 
Veteran at that time.  The VA examiner who saw the Veteran in 
December 2007 for his service-connected lumbar strain and 
patellofemoral pain syndrome of the left knee stated that the 
Veteran's spine disability would not preclude him from 
"security-type employment or change his home life status."  
Finally, the VA examiner who saw the Veteran in March 2009 
for his service-connected bipolar disorder opined that the 
Veteran was unemployable solely as a result of this 
disability.  Although the Veteran does not meet the schedular 
criteria for a TDIU, in light of Rice v. Shinseki, No. 06-
1445 (U.S. Vet. App. May 6, 2009) (per curiam), and because 
the RO has not adjudicated this claim, it is remanded to the 
RO for adjudication.  See 38 C.F.R. § 4.16 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the appellant's 
claim of entitlement to TDIU.  A copy of 
the notice letter should be included in 
the claims file.

2.  Contact the VA physician who conducted 
the December 2007 VA spine examination, if 
available, and ask him to provide an 
addendum to the VA joints examination 
report dated on December 13, 2007.  The 
claims file should be provided to this 
examiner for review.  This examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
or greater probability) that that the 
Veteran's service-connected patellofemoral 
pain syndrome of the left knee and/or 
lumbar strain renders him unable to secure 
or follow a substantially gainful 
occupation (more than marginal 
employment).

3.  Contact the VA physician who conducted 
the December 2007 VA scars examination, if 
available, and ask him to provide an 
addendum to the VA scars examination 
report dated on December 13, 2007.  The 
claims file should be provided to this 
examiner for review.  This examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
or greater probability) that that the 
Veteran's service-connected status-post 
pilonidal cyst excision scar renders him 
unable to secure or follow a substantially 
gainful occupation (more than marginal 
employment).

4.  If, and only if, the VA examiners who 
conducted the December 13, 2007, spine 
and/or scars examination are not 
available, then schedule the Veteran for 
appropriate VA examinations to determine 
the impact of his service-connected lumbar 
strain, patellofemoral pain syndrome of 
the left knee, and/or status-post 
pilonidal cyst excision scar on his 
employability.  The claims file must be 
made available to the examiner(s) for 
review at each examination.  

(a)	For the spine examination, 
based on the results of the 
Veteran's physical examination and 
a review of the record, the 
examiner should express an opinion 
as to whether it is at least as 
likely as not (i.e., a 50 percent 
or greater probability) that the 
Veteran's service-connected lumbar 
strain and/or patellofemoral pain 
syndrome of the left knee render 
him unable to secure or follow a 
substantially gainful occupation 
(more than marginal employment).

(b)	For the scars examination, 
based on the results of the 
Veteran's physical examination and 
a review of the record, the 
examiner should express an opinion 
as to whether it is at least as 
likely as not (i.e., a 50 percent 
or greater probability) that the 
Veteran's service-connected 
status-post pilonidal cyst 
excision scar renders him unable 
to secure or follow a 
substantially gainful occupation 
(more than marginal employment).

5.  Thereafter, adjudicate the Veteran's 
TDIU claim.  If the benefits sought on 
appeal remain denied, the appellant and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


